E     TT~WNETXT              GENE
                          OF          XAS
                      AusTliu   11.   TEXAS




                     September 20, 1961
                                               1144
Mr. Dan Sullivan                Oninion No. WW-+$&+
District Attorney
109th Judicial District         Re: Whether Andrews County can
Andrews, Texas                      legally supplement the sal-
                                    ary of the District Attorney
                                    for the 109th Judicial Dis-
Dear Mr. Sullivan:                  trict and related questions.

     _    You
           ^ have
              . . requested.this
                              _   office for an opinion on the
questions OS wnetner or not AnctrewsCounty, Winkler County, and
Crane County can legally supplement the salary of the District
Attorney for the 109th Judicial District, and, if so, to what
extent can such counties legally supplement the salary of the
District Attorney. In this same connection you raised the
question of what effect, if any, results from the enactment
of House Bill 758, Acts of the 57th Legislature, Regular Ses-
sion, 1961, Chapter 502, page 1111.
          Article 326k-24, Vernon's Civil Statutes, provides
that:
         "Section 1. The District Attorney of the
    109th Judicial District shall be compensated for
    his services by an annual salary in an amount
    not to exceed the salary paid to the highest
    paid County Attorney of any county in the said
    109th Judicial District.   [Emphasis added)
         "Section 2. The Commissioners Courts of
    the counties comprising the 109th Judicial Dis-
    trict are hereby authorized to pay the supple-
    ment to the salary paid the Distribt Attorney
    by the State in such amount that the total
    salary paid such District Attorney shall not
    exceed the maximum prescribed in Section 1
    of this Act.   (Emphasis added)
         "Section 3. The supplemental salary to
    be paid the District Attorney of the 109th
    Judicial District bv the Commissioners Courts
    of the counties comprising said District shall
    be paid on'a pro rata basis according to the
    population of each county listed in th 1 t
    preceding Federal Census." (Emphasis zdd:i)
Honorable Dan Sullivan, page 2 (WW-1444)

          The provisions of Article 326k-24 clearly indicate
that Andrews County, Winkler County, and Crane County, com-
prising the 109th Judicial District, and acting through their
respective Commissioners Courts, are authorized to supplement
the salary of the District Attorney of the 109th Judicial
District.
          However, this authorization to supplement the salary
of the District Attorney of the 109th Judicial District Is in
turn limited by the provisions of Article 326k-24. As a result
of such limitations, the Commissioners Courts of Andrews County,
Winkler County, and Crane County are only authorized to supple-
ment the salary of the District Attorney of the 109th Judicial
District, over and above the amount paid such District Attorney
by the State, in an amount whereby the total salary paid such
District Attorney shall not exceed the salary paid to the high-
est paid County Attorney of any county comprising the 109th
Judicial District.
          In addition, any such supplemental salary paid to the
District Attorney of the 109th Judicial District by the Commls-
sioners Courts of the counties comprising such Judicial District
shall be paid by such counties on a pro rata basis according to
the population of each county listed in the last preceding Fed-
eral Census.
          House Bill 758, Acts 57th Legislature, Regular Session,
1961, Chapter 502, page 1111 provides in Section 1 that:
          "In each county of the State of Texas having
     a population of not less than thirteen thousand,
     three hundred and eighty (13,380) and not more
     than thirteen thousand, seven hundred (13,700)
     according to the last preceding Federal Census,
     the county and district officials are to be com-
     pensated as determined by the Commissioners
     Courts in an amount not to exceed Ten Thousand
     Dollars ($lO,OOO), provided no salary shall be
     set at a figure lower than that actually paid
     on the effective date of this Act."
As both Andrews County (Pop. 13,450) and Winkler County (Pop.
13,652) would fall within the population bracket set forth in
House Bill 758, the provisions of House Bill 758 would be ap-
plicable to Andrews County and Winkler County. Consequently,
neither Andrews County nor Winkler County can compensate their
county or district officials in an amount exceeding Ten Thou-
sand Dollars ($lO,OOO), unless at the effective date of House
Bill 758 such county or district officials were being compen-
sated at a rate in excess of such amount, In which event, such
Honorable Dan Sullivan, page 3 (WW-1444)

salary shall not be set at a figure lower than that actually
paid on the effective date of House Bill 758.
          The effect of House Bill 758 upon Article 326k-24 is
to set the maximum compensation which could be paid to the County
Attorney of Andrews County and Winkler County, and this in turn
would bear upon the maximum supplement which could be paid to
the District Attorney of the 109th Judicial District by the coun-
ties comprising such Judicial District.

                      SUMMARY
         Andrews County, Winkler County, and Crane
    County may le,gallysupplement the salary of the
    District Attorney of the 109th Judicial District,
    but such supplement is limited to the extent that
    such District Attorney's total salary cannot ex-
    ceed the salary paid to the highest paid County
    Attorney of any county comprising the 109th Judi-
    cial District. Since House Bill 758 sets the
    maximum compensation which can be paid county
    and district officials in Andrews County and
    Winkler County, such limitation would affect
    the maximum supplement which could be paid the
    District Attorney of the 109th Judicial District
    by the counties comprising such Judicial District.
                             Yours very truly,
                             WILL WILSON
                             Attorney General



                             Pat Bailey
PB:lgh/ds                    Assistant

APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Riley Eugene Fletcher
J. C. Davis
3. T. Walker
T. B. Wright
REVIEWED FOR THE ATTORNEY GENERAL
BY: Houghton Brownlee, Jr.